Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This application has been examined. Claims 1 – 20 are pending. Claims 9 and 16 are cancelled. 

Information Disclosure Statement
The IDS filed 08/23/2022 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority is granted to EP 17185050 A, filed on 8/7/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-15, 17-20, 23, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Claim 19,
	Step 1:
	Claim 19 describes “an apparatus” and thus falls under the statutory category of an apparatus.
	Step 2(a), Prong I:
	Independent Claim 19 includes limitations that recite an abstract idea (bolded below):
at least one processer
at least one memory comprising computer program code,
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform;  receiving a first control message for sending to a first unmanned vehicle 
selecting a first control protocol from at least two control protocols for sending the first mission control message to the first unmanned vehicle in dependence on a determined capability of the first unmanned vehicle, wherein the determined capability relates at least in part, to a determination as to whether or not the first unmanned vehicle is configured to autonomously execute a collision avoidance mechanism
sending the first mission control message to the first unmanned vehicle using the selected control protocol  
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim can be practically performed within the human mind. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea are: a processor, a memory with code, and using the processor and memory to perform the steps of receiving data, and the step of sending data. The limitations of a processor and a memory simply reflect the recitation of generic computer technology. The limitation of receiving data is insignificant pre-solution activity as it constitutes mere data gathering. The limitation of sending data is insignificant post-solution activity, as it reflects the application of generic computer technology in a conventional manner. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f). 
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)  that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, a processor, a memory with code, and using the processor and memory to perform the steps of receiving data, and the step of sending data. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The limitations of receiving data, as well as sending data, are both well-understood, routine, and conventional activities because the specification background states that mutual communication in road vehicles for autonomous driving purposes is conventional. The claim is ineligible

Regarding Claim 1,
	Claim 1 recites a method associated with the apparatus of Claim 19. As Claim 19 has been rejected under 35 U.S.C. 101, and there is no additional material that would warrant a separate consideration in Claim 1, Claim 1 is also rejected under 35 U.S.C. 101

Regarding Claim 2-8, 17, 18, 23, 24
The claims that depend on Claim 1 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 1010. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. In the cases of these claims, language on the content and context of the messages (Such as: Micro Air Vehicle Communication protocol, containing collision avoidance data, being concatenated into a single packet or plurality of packets, and relating to the existence of an on-board computer) are insufficient as integration into a practical application as they do not introduce additional elements into the invention. The additional recited limitations fail to establish that the claims provide an inventive concept because they merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea, and thus cannot provide an inventive concept. 


Regarding Claim 20,
	Step 1:
	Claim 20 describes “an apparatus” and thus falls under the statutory category of an apparatus.
	Step 2(a), Prong I:
	Independent Claim 20 includes limitations that recite an abstract idea (bolded below):
at least one processer 
at least one memory comprising computer program code
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform;  
selecting a first control protocol from at least two control protocols for sending the at least first and second mission control message to the first unmanned vehicle in dependence on a determined capability of the first unmanned vehicle, wherein the determined capability relates, at least in part, to a determination as to whether or not the first unmanned vehicle is configured to autonomously execute a collision avoidance mechanism 
determining whether or not the at least two mission control messages area  type of message that can be concatenated into a single packet;
when it is determined that the at least two messages are a type of message that can be concatenated into a single packet, concatenating said two messages into at least one packet,
and transmitting the at least one packet to the first unmanned vehicle
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim can be practically performed within the human mind. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea are: a processor, a memory with code, and using the processor and memory to perform the steps of receiving data, the step of concatenating data into a packet, and the step of sending that packet. The limitations of a processor and a memory simply reflect the recitation of generic computer technology. The limitation of receiving data is insignificant pre-solution activity as it constitutes mere data gathering. The limitation of concatenating data into a packet and then sending that packet is insignificant post-solution activity, as it reflects the application of generic computer technology in a conventional manner. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f). 
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)  that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, a processor, a memory with code, and using the processor and memory to perform the steps of receiving data, the step of concatenating data into a packet, the step of sending that packet. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The limitations of receiving data, as well as concatenating data, and sending data, are both well-understood, routine, and conventional activities because the specification background states that mutual communication in road vehicles for autonomous driving purposes is conventional. The claim is ineligible
`Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 18 recites the limitation "first … mission control messages" in Line 1 of said claim.  However, Claim 1 already refers to “first mission control message” in Line 2 of said claim. This creates ambiguity if the first control message recited in Claim 18 is the same as recited in Claim 1, or if this is a distinct first control message. 
	Claim 24, being dependent upon a rejected antecedent claim, is also rejected. Appropriate correction is required. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 19, and 23 are rejected under 35 U.S.C. 103 as being obvious over Jannsen (WO 2013059513 A1), further in view of Vestal (US 20140365258 A1) herein after referred to respectively as Jannsen and Vestal. 

Regarding Claim 1
Jannsen discloses the following limitations,
A method comprising: receiving, by an apparatus 200, a first mission control message for sending to a first unmanned vehicle 12 (Fig 3 shows a control unit transmitting to the apparatus 200, Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14”)
selecting, by the apparatus, a first control protocol from at least two control protocols for sending the first mission control message to the first unmanned vehicle 12 (Page 4, Line 24-26, "For example, a common controller can control each of a plurality of different robots that may be controlled according to a different protocol or communication method." Page 11, Line 19-21, “As a result, a common controller is created that enables unique and, in embodiments, proprietary language control over particular robots, and similarly receives unique data from differently-programmed robots.”) in dependence on a determined capability of the first unmanned vehicle 12 (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" shows that the apparatus must determine which protocol can be read by the unmanned vehicle to be controlled. See also, Page 11, Line 15-17, “In an embodiment, where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34” Where the same can also be performed for OCU 30. Further, Adapting the message to the native protocol is itself a determination of the capability of the unmanned vehicle – it is also noted that Applicant claims determination via this specific aspect in Claim 5.)
sending, by the apparatus 200, the first mission control message to the first unmanned vehicle 12 using the selected control protocol (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator.")
	However, Jannsen does not disclose the following limitation in full,
wherein the determined capability relates at least in part, to a determination as to whether or not the first unmanned vehicle is configured to autonomously execute a collision avoidance mechanism
	However, this is taught by the inclusion of Vestal, which discloses that a fleet management system can distinguish collision avoidance capability when sending out tasks (Paragraph [0067], “The queued job requests may be assigned to the mobile robots in an efficient fashion based on the current statuses and current configurations of the mobile robots. Statuses and configurations that may be used to determine suitability of a particular robot for a particular task may include, for example: … Obstacle avoidance capability”) in combination with Jannsen’s disclosure of translation means, this covers the claim language in full. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jannsen’s protocol determination with the collision avoidance determination of Vestal, as doing so improves the efficiency of the overall fleet system. Further, this is in direct accordance with the disclosure of applicant specification, which relates instruction translation with collision avoidance ability. Further, this combination could be performed using methods known to one of ordinary skill in the art, yielding predictable results. 

Regarding Claim 2
The combination of Jannsen and Vestal, as shown, discloses all the limitations of Claim 1. Jannsen further discloses the following limitations,
receiving, by the apparatus 200, a second mission control message for sending to a second unmanned vehicle 14, (Fig 3 shows a control unit transmitting to the apparatus 200. Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14”) wherein the first 12 and second 14 unmanned vehicle form at least part of a swarm of unmanned vehicles (Fig 3, Robots 12 and 14. Page 4, Line 24-25, "For example, a common controller can control each of a plurality of different robots.”)
selecting, by the apparatus 200, a second control protocol from at least two control protocols for sending the second control message to the second unmanned vehicle 14 (Page 4, Line 24-25, "For example, a common controller can control each of a plurality of different robots.” Note that in Fig 3, OCU 34 can directly control 14, but is incompatible with 12, and further that commands from OCU 30 can feed to gateway module 200 to control both 12 and 14. OCU 30 would have to use two different protocols, as translated by 200, in order to control the two robots) in dependence on a determined capability of the second unmanned vehicle 14 (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" shows that the apparatus must determine which protocol can be read by the unmanned vehicle to be controlled. Adapting the message to the native protocol is itself a determination of the capability of the unmanned vehicle – it is also noted that Applicant claims this specific use case in Claim 5. Figure 3 shows how a command gateway can translate protocols  as is necessary. Page 11, Line 14-16, “OCU 34 can communicate directly with robot 14 through a compatible communication protocol shared by OCU 34 and robot 14. In an embodiment where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34 into a format native to robot 12.)
sending, by the apparatus 200, the second mission control message to the second unmanned vehicle 14 the selected control protocol (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator." Note that the same basic structure of a gateway module is used for OCU 30 to control Robot 14 versus Robot 10, where Robot 10 is equivalent to Robots 1 and 2 of Figure 1 as described on Page 8)

Regarding Claim 3
The combination of Jannsen and Vestal, as shown, discloses all the limitations of Claim 2. Jannsen further discloses the following limitation,
wherein the first and second control protocols are different (Page 4, Line 19-21, “By enabling a single control unit or software controller, the complexity of environments having multiple different robots is simplified.” Page 4, Line 24-26, "For example, a common controller can control each of a plurality of different robots that may be controlled according to a different protocol or communication method." These quotes show that different robots, requiring different protocols, can co-exist under the control of a single control unit. Also note that the robots 12 and 14 in Fig 3 require different protocols, OCU 30 would have to use two different protocols, as translated by 200, in order to control the two robots)

Regarding Claim 5
The combination of Jannsen and Vestal, as shown, discloses all the limitations of Claim 1. Jannsen further discloses the following limitation,
wherein the capability of the first unmanned vehicle 12 relates to an ability of the first unmanned vehicle to translate instructions received in accordance with the at least two control protocols (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" See also, Page 11, Line 15-17, “In an embodiment, where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34” Where the same can also be performed for OCU 30.)

Regarding Claim 7
The combination of Jannsen and Vestal, as shown, discloses all the limitations of Claim 1. Jannsen further discloses the following limitation,
wherein selecting is relating to existence of an on-board computer in at least one of the first or a second unmanned vehicle (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" - Under the broadest reasonable interpretation, the protocol used is itself always related to the existence of an onboard computer. An additional citation is provided in the conclusion for a central command module which discriminates between vehicles with different levels of autonomy.)

Regarding Claim 19
Jannsen discloses the following limitations,
at least one processer 104 (Fig 1, element 104)
at least one memory comprising computer program code 114, (Figure 1, element 114)
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform; “Processor 104, having gateway software 114 instructions stored in a tangible readable medium, can be configured to provide the primary capabilities of the gateway system”)
receiving a first control message for sending to a first unmanned vehicle (Fig 3 shows a control unit 30 transmitting to the apparatus 200 “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12…” Figure 3 also depicts OCU 30 in communication with Robot 10 via gateway module 100, in reference to the setup of Figure)
selecting a first control protocol from at least two control protocols for sending the first mission control message to the first unmanned vehicle 12 (Page 4, Line 24-26, "For example, a common controller can control each of a plurality of different robots that may be controlled according to a different protocol or communication method.") in dependence on a determined capability of the first unmanned vehicle (Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" shows that the apparatus must determine which protocol can be read by the unmanned vehicle to be controlled. Adapting the message to the native protocol is itself a determination of the capability of the unmanned vehicle – it is also noted that Applicant claims this specific use case in Claim 5.)
sending the first mission control message to the first unmanned vehicle using the selected control protocol (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator." Note that the same basic structure of a gateway module is used for OCU 30 to control Robot 12 versus Robot 10, where Robot 10 equivalent to Robots 1 and 2 of Figure 1 as described on Page 8)
	However, Jannsen does not disclose the following limitation in line with the presumed intent of applicant, 
wherein the determined capability relates at least in part, to a determination as to whether or not the first unmanned vehicle is configured to autonomously execute a collision avoidance mechanism
	However, this is taught by the inclusion of Vestal, which discloses that a fleet management system can distinguish collision avoidance capability when sending out tasks (Paragraph [0067], “The queued job requests may be assigned to the mobile robots in an efficient fashion based on the current statuses and current configurations of the mobile robots. Statuses and configurations that may be used to determine suitability of a particular robot for a particular task may include, for example: … Obstacle avoidance capability”) in combination with Jannsen’s disclosure of translation means, this covers the claim language in full. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jannsen’s protocol determination with the collision avoidance determination of Vestal, as doing so improves the efficiency of the overall fleet system. Further, this is in direct accordance with the disclosure of applicant specification, which relates instruction translation with collision avoidance ability. Further, this combination could be performed using methods known to one of ordinary skill in the art, yielding predictable results. 



Regarding Claim 23,
The combination of Jannsen and Vestal, as shown, discloses all of the limitations of Claim 1. Jannsen further discloses the following limitations,
wherein the apparatus 200 from which the first mission control message is received is an internal or external apparatus, (Fig 3 shows a control unit transmitting to the apparatus 200, Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14” – where gateway module 200 is an external apparatus).
and, wherein, in an instance in which the first mission control message is received from an external apparatus, the first mission control message is transmitted using a physical layer transmission protocol (Where Robot 12 and 14 communicate with Gateway Module 200, as seen in Figure 3, and, per Figure 2, Gateway Module 200 then communicates with Robots 1 and 3, which are synonymous with Robots 12 and 14 seen in Figure 3. Therefore, the control messages sent from apparatus 200 must be transmitted via Robot Control Radio 208 or IR transceiver 204B, which requires respective physical layer transmission protocol for the one or other communication hardware) 




Claims 4 and 6 are rejected under 35 U.S.C. 103 as being obvious over Jannsen and Vestal as applied to Claim 1 and 5 above, and further in view of Saad (US 2016/0155339 A1) herein after referred to simply as Saad. 

Regarding Claim 4
The combination of Jannsen and Vestal, , as shown above, discloses all the limitations of claim 3. However, Jannsen does not disclose the following limitation,
wherein the first control protocol is a Micro Air Vehicle Communication Protocol
However, this is disclosed by Saad, which teaches a collective drone system that supports the Micro Air Vehicle Communication Protocol (MAVLINK), (Paragraph [0073], "Supported protocols may include, for example, STANAG4586, MAVLINK, UCI, and the like.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Saad to use MAVLINK, as the substitution this element for the other protocols cited would yield predictable results. The introduction of a specific protocol, MAVLink, into the primary teaching would yield predictable results as MAVlink is a known system for UAV swarm communications. Doing so provides the advantage of utilizing a proven and well-understood protocol.


Regarding Claim 6
The combination of Jannsen and Vestal, as shown above, discloses all the limitations of claim 5. However, Jannsen does not disclose the following limitation,
wherein the instructions include one of the following: mission information, and collision avoidance 
However, this limitation is taught by Saad, which discloses a collision avoidance system. (Paragraph [0063], "the distributed mission module 202 may communicate a local waypoint to the group of unmanned vehicles 102 to coordinate paths in order to avoid collisions, congestion, and/or to minimize path crossings among the group of unmanned vehicles 102.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Saad to include collision avoidance information, as doing so reduces the risk of collisions by real-time coordination amongst many drones at once. (Paragraph [0011], “the apparatus further includes a collision avoidance module configured to receive vehicle positions for the plurality of vehicles and to modify the path in real-time based on the vehicles positions to avoid collisions.”)

Claims 8, 10-12, 14, and 20 are rejected under 35 U.S.C. 103 as being obvious over Jannsen and Vestal as applied to Claim 1 above, and further in view of Lewis (US 2003/0101283 A1) and Rajan (US 2002/0196787 A), herein after referred to simply as Lewis and Rajan respectively.

Regarding Claim 8
Jannsen and Vestal, as shown above, discloses all of the limitations of Claim 1. Jannsen further discloses the following elements,
receiving, by the apparatus 200 , a plurality of mission control messages for sending to the first unmanned vehicle 12 (Fig 3 shows a control unit transmitting to the apparatus 200, Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14” – Note that commands is plural)
However, the combination does not disclose the following limitations:
determining, by the apparatus, whether or not the plurality of mission control messages comprise types of message that can be concatenated into a single packet 
However, this limitations is taught by the inclusion of Lewis, which shows a system which can segment, or concatenate a message in dependence on the nature of the messages and the nature of the recipient. (Paragraph [0280], “ARCs 110 a and 2440 may be capable of formatting an e-mail message based on the final device type. If a device is an SMS handset that does not support concatenated messages, then ARC 1110 a or ARC 2440 may split the message into segments or truncate the message.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Lewis to include an ability to turn a message into a plurality of discrete segments, as doing so can allow a command module to communicate messages in a way that accommodates particular devices, (Paragraph [0280], “In this manner, the ARC entity, such as ARC 2440, may be capable of handling message attachments based on particular device types.”)
However, the combination of Jannsen and Lewis does not teach the following limitations,
when it is determined that the plurality of mission control messages comprise types of message that can be concatenated into the single packet, concatenating, by the apparatus, said plurality of mission control messages into at least one packet 1
and transmitting, by the apparatus, the at least one packet 1 to an unmanned vehicle
However, this is taught by Rajan, which discloses a communication system where messages can be concatenated into a single packet of data, (Fig 2, Step 13, Paragraph [0013]  "At step 13, all elements shown in step 12 are combined to form concatenated packet 1′", Paragraph [0015], “At block 420 and in accordance with the principles of the invention, the node concatenates n received packets that have a common traffic characteristic requiring a delay of less than r milliseconds to form a concatenated packet”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Rajan to include concatenation into at least one packet, as concatenating messages into a single packet can save bandwidth. (Paragraph [0004] "One way to reduce the amount of bandwidth taken up by a packet header is to concatenate two or more packets to form a concatenated packet.”)


Regarding Claim 10
The combination of Jannsen, Vestal, Lewis, and Rajan, as shown above, discloses all of the limitation of Claim 8. However, the combination does not disclose the following limitation:
wherein said concatenating comprises concatenating the plurality of control messages into a single packet 1
However, this is taught by Rajan, which discloses a communication system where messages can be concatenated into a single packet of data, (Fig 2, Step 13, Paragraph [0013]  "At step 13, all elements shown in step 12 are combined to form concatenated packet 1′", Paragraph [0015], “At block 420 and in accordance with the principles of the invention, the node concatenates n received packets that have a common traffic characteristic requiring a delay of less than r milliseconds to form a concatenated packet”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Rajan to include concatenation into a single packet, as concatenating messages into a single packet can save bandwidth. (Paragraph [0004] "One way to reduce the amount of bandwidth taken up by a packet header is to concatenate two or more packets to form a concatenated packet.”)
Regarding Claim 11
The combination of Jannsen, Vestal, Lewis, and Rajan, as shown above, discloses all of the limitation of Claim 10. Rajan further discloses the following limitation
wherein said concatenating comprises concatenating the plurality of mission control messages into a single long byte array  for sending to the unmanned vehicle using an appropriate transport protocol (Fig 2, Step 13, Paragraph [0013]  "At step 13, all elements shown in step 12 are combined to form concatenated packet 1′", wherein a packet is an array of data.)

Regarding Claim 12,
The combination of Jannsen, Vestal, Lewis, and Rajan, as shown above, discloses all of the limitations of Claim 8. Lewis further discloses the following limitation,
wherein said concatenating comprises concatenating the plurality of mission control messages into a plurality of packets (Paragraph [0280], “ARC 1110 a or ARC 2440 may split the message into segments or truncate the message.” – where the ARC is a routing module for determining where messages go, in the manner of the command module of Jannsen)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination with Lewis to include an ability to turn a message into a plurality of discrete segments, as doing so can allow a command module to communicate messages in a way that accommodates particular devices, (Paragraph [0280], “In this manner, the ARC entity, such as ARC 2440, may be capable of handling message attachments based on particular device types.”)

Regarding Claim 14
The combination of Jannsen, Vestal, Lewis, and Rajan, as shown above, discloses all of the limitations of Claim 8. Jannsen further discloses the following limitation,
sending the at least one packet to an on-board computer of the first unmanned vehicle or a second unmanned vehicle (Page 8, Line 5-6, "The control commands are then sent to robot communication module 102 for transmission in order to have the robot move as expected by the operator." – It is noted that commands is plural.)


Regarding Claim 20
Jannsen discloses an apparatus comprising:
at least one processer 104 (Fig 1, element 104)
at least one memory comprising computer program code 114, (Figure 1, element 114)
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform; “Processor 104, having gateway software 114 instructions stored in a tangible readable medium, can be configured to provide the primary capabilities of the gateway system”) 	
receiving at least first and second messages for sending to a first unmanned vehicle (Fig 3 shows a control unit transmitting to the apparatus 200, Page 11, Line 11 – 13, “Additionally, OCU 30 can communicate with robot 12 and robot 14 by instructing gateway module 100 to forward commands to gateway module 200, which is in radio range of robot 12 and robot 14”) 
selecting a first control protocol from at least two control protocols for sending the at least first and second mission control message to the first unmanned vehicle in dependence on a determined capability of the first unmanned vehicle,(Page 3, Line 16-17 "translating the received control commands into a protocol native to the robot" shows that the apparatus must determine which protocol can be read by the unmanned vehicle to be controlled. See also, Page 11, Line 15-17, “In an embodiment, where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34” Where the same can also be performed for OCU 30. Further, Adapting the message to the native protocol is itself a determination of the capability of the unmanned vehicle – it is also noted that Applicant claims determination via this specific aspect in Claim 5.)
	However, Jannsen does not disclose the following limitation in full, 
wherein the determined capability relates at least in part, to a determination as to whether or not the first unmanned vehicle is configured to autonomously execute a collision avoidance mechanism
	However, this is taught by the inclusion of Vestal, which discloses that a fleet management system can distinguish collision avoidance capability when sending out tasks (Paragraph [0067], “The queued job requests may be assigned to the mobile robots in an efficient fashion based on the current statuses and current configurations of the mobile robots. Statuses and configurations that may be used to determine suitability of a particular robot for a particular task may include, for example: … Obstacle avoidance capability”) in combination with Jannsen’s disclosure of translation means, this covers the claim language in full. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jannsen’s protocol determination with the collision avoidance determination of Vestal, as doing so improves the efficiency of the overall fleet system. Further, this is in direct accordance with the disclosure of applicant specification, which relates instruction translation with collision avoidance ability. Further, this combination could be performed using methods known to one of ordinary skill in the art, yielding predictable results. 
	However, the combination does not include the following limitations,	
determining whether or not the at least two mission control messages area  type of message that can be concatenated into a single packet;
However, these limitations are taught by the inclusion of Lewis, which shows a system which can segment, or concatenate a message in dependence on the nature of the messages and the nature of the recipient. (Paragraph [0280], “ARCs 110 a and 2440 may be capable of formatting an e-mail message based on the final device type. If a device is an SMS handset that does not support concatenated messages, then ARC 1110 a or ARC 2440 may split the message into segments or truncate the message.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Jannsen with Lewis to include an ability to turn a message into a plurality of discrete segments, as doing so can allow a command module to communicate messages in a way that accommodates particular devices, (Paragraph [0280], “In this manner, the ARC entity, such as ARC 2440, may be capable of handling message attachments based on particular device types.”)
However, the combination of Jannsen, Vestal, and Lewis does not disclose the following:
when it is determined that the at least two messages are a type of message that can be concatenated into a single packet, concatenating said two messages into at least one packet, and transmitting the at least one packet 1 to the first unmanned vehicle
However, this is taught by Rajan, which discloses a communication system where messages can be concatenated into a single packet of data, (Fig 2, Step 13, Paragraph [0013]  "At step 13, all elements shown in step 12 are combined to form concatenated packet 1′", Paragraph [0015], “At block 420 and in accordance with the principles of the invention, the node concatenates n received packets that have a common traffic characteristic requiring a delay of less than r milliseconds to form a concatenated packet”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Rajan to include concatenation into a single packet, as concatenating messages into a single packet can save bandwidth. (Paragraph [0004] "One way to reduce the amount of bandwidth taken up by a packet header is to concatenate two or more packets to form a concatenated packet.”)

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over the combination of Jannsen, Vestal, Lewis, and Rajan as applied to Claim 8 above, and further in view of Sills (US 9594372 B1) herein after referred to simply as Sills.

Regarding Claim 13
The combination of Jannsen, Vestal, Lewis and Rajan, as shown above, discloses all of the limitations of Claim 8. However, the combination does not disclose the following limitation,
further comprising transmitting each of the at least one packet such that there is a minimum, predetermined delay between each transmission
However, this is taught by the inclusion of Sills, which teaches a manner for scheduling periodic transmissions. (Column 27-28, Line 61 – Line 2, “the control system may transmit indications on an as-needed basis, each of which may specify one or more operations for the specific aerial vehicle to carry out in a time period following reception of the respective indication. And when specifying operation on an as-needed basis, the operations to be specified may be determined in various ways. For instance, the operations may be predetermined and may simply be sent in a certain order and perhaps in accordance with certain timing (e.g., periodically).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Sills to include scheduled messages, as, doing so can enable regular updating of a vehicle’s control systems. (Column 28, Line 4-8, “In this manner, the control system could inform the specific aerial vehicle of further operation to be carried out and may do so even after the control system already received some environment information.”)
 
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over the combination of Jannsen, Vestal, Lewis, and Rajan as applied to Claim 8 above, and further in view of Baskin (US 9031712 B2) herein after referred to simply as Baskin.

Regarding Claim 15
The combination of Jannsen, Lewis, and Rajan, as shown above, discloses all of the limitations of Claim 8. However, the combination does not disclose the following limitation,
receiving a plurality of acknowledgements from the first unmanned vehicle, each acknowledgment corresponding to a respective one of the plurality of mission control messages
However, this is taught by the inclusion of Baskin, which discloses a method for remotely controlled vehicles to acknowledge command messages (Page 8, Line 1-10, “Messages received by the communication manager module 228 may include messages from user devices that may include one or more action codes … when the action codes are processed, e.g., by the message processing module 230, the vehicle may perform the respective function associated with the action code. In one embodiment, upon receiving a message, the communication manager module 228 may send an acknowledgement ("ACK") to a user device to confirm receipt of a message.” – where the user device constitutes the apparatus).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Baskin to acknowledge control messages, as combining this element with the control method would yield predictable results. Incorporating the ability to acknowledge messages into the primary teaching would yield predictable results as such process is well understood and conventional process in network control systems. Doing so provides the advantage of a commanding apparatus being able to verify that the commands it sends are being duly carried out by the units which it controls, which can be essential to reliable performance, safety, and maintenance. 

Claim 17 rejected under 35 U.S.C. 103 as being obvious over the combination of Jannsen, Vestal, Lewis, and Rajan as applied to Claim 8 above, and further in view of Saad.

Regarding Claim 17
The combination of Jannsen, Vestal, Lewis, and Rajan as shown above, discloses all of the limitations of Claim 8. However, the combination does not disclose the following limitation,
wherein receipt of the at least two mission control messages comprised within a single packet causes an on-board computer of the unmanned vehicle 102 to program an autopilot 120 for the unmanned vehicle 120 using the plurality of mission control messages
However, these limitations are taught by the inclusion of Saad, which teaches that a plurality of control messages from the apparatus may be used to program the autonomous function of an unmanned vehicle. (Paragraph [0040], “the central command station 104 provides one or more task commands to the unmanned vehicles 102, the one or more task commands configured to cause the unmanned vehicles to accomplish a mission task or objective. In some embodiments, the central command station 104 provides one or more waypoint goals”, Paragraph [0050], “The autopilot 120, in one embodiment, is configured to receive one or more waypoint goals and a local vehicle position and to generate actuator commands and throttle commands for achieving the waypoint goals.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Saad to include the ability to program an autopilot, in order to allow on-demand adjustment of the autopilot in case the wireless link is unreliable or unavailable. (Paragraph [0002], “Dependency on the wireless communications link results in mission abort if the unmanned vehicles travel outside of communication range with the central command station.”)

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being obvious over Jannsen and Vestal as applied to Claim 1 above, and further in view of Stark (US 20140249693 A1) herein referred to simply as Stark. 

Regarding Claim 18
Jannsen and Vestal, as shown above, discloses all of the limitations of Claim 1. However, Jannsen does not disclose the following limitation, 
wherein first and second control messages include the collision avoidance mechanism in dependence on which of at least a first and second volumes associated with the first unmanned vehicle that a second unmanned vehicle has entered
However, this is taught by the inclusion of Stark, which discloses a collision avoidance system wherein the coordinated vehicles can be maneuvered away from intersecting areas. (Paragraph [0027], " Collisions are currently handled by the ground station 110. It performs the following logic; (a) stores all GPS locations & headings from the UAVs 130 via the each channel 119; (b) calculates a "sphere of influence" on each UAV 130, e.g., a proximity distance to trigger a collision event and, if a UAV 130 enters this sphere around a specific UAV 130, a collision event is triggered; (c) estimates the velocity of the vehicle based on location data;” and Paragraph [0028], “[Responsive] actions/options may include … "bounce" which may involve pushing one of the vehicles 130 outside the sphere of influence and rerun the collision logic.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination with Stark to include avoidance of intersecting volumes, as doing so can increase flight performance. (Paragraph [0063], “ the GCS may be configured to evaluate collision issues and execute collision avoidance commands to preserve show quality (i.e., flight performance.”)  

Regarding Claim 24,
Jannsen, Vestal, and Stark, as shown, disclose all of the limitations of Claim 18. Stark further already discloses the following limitation,
wherein parameters of the at least first and second volume associated with the first unmanned vehicle are set based at least on one or more of: a location of the first unmanned vehicle, an altitude of the first unmanned vehicle, a velocity of the first unmanned vehicle, or a flight mode of the first unmanned vehicle.  (Paragraph [0027], " Collisions are currently handled by the ground station 110. It performs the following logic; (a) stores all GPS locations & headings from the UAVs 130 via the each channel 119; (b) calculates a "sphere of influence" on each UAV 130, e.g., a proximity distance to trigger a collision event, and, if a UAV 130 enters this sphere around a specific UAV 130, a collision event is triggered; (c) estimates the velocity of the vehicle based on location data;”)















Response to Arguments
Applicant’s arguments filed 07/06/2022 with respect to the rejections of Claims 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, Examiner puts forward the given material addresses new dependent claims 23 and 24 given the new grounds of the rejection and further teachings in the cited material. 

Applicant's arguments filed 07/06/2022 with respect to the rejections of Claims 1-20 under 35 U.SC. 101 have been fully considered but they are not persuasive. On page 11 of applicant remarks, with respect to Step 2A, Prong 1, applicant states that a human mind cannot practically select a control protocol based on a determination of vehicle capability, however, this operation could be performed via a simple judgment if the human is equipped with knowledge known to one of ordinary skill in the art. Applicant then remarks that autonomous systems are operated without human involvement, however, this merely involves insignificant pre and post solution activity, as is now clarified in the updated grounds of rejection. Applicant then argues, respective to Step 2A, Prong 2, that the additional elements recite a specific improvement over prior art systems, however the claimed invention is already addressed within the known art, and, regardless, this does not address the requirement for practical integration – i.e. carrying out control messages as real world activity.  Applicant then argues, pursuant to Step 2B, that Examiner has performed piecemeal analysis. However, Step 2B compels consideration of the whole beyond the mental process, to determine the presence of an inventive concept. However, the additional material merely reflects the use of well understood, routine, and conventional technologies, and the generic use of computer technology, as altogether is insignificant extra solution activity. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tran (US 6262679 B1) discloses multiple avoidance regions around a single vehicle that correspond with different degrees of threat (Figure 9). Norris (US 20070198144 A1) discloses a physical layer usage for remote control purpose.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is 571-272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess, can be reached at 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        

/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666